                        UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


CLIFTON C. ODIE,                                     4:20-CV-04039-KES

                   Petitioner,

                                             ORDER GRANTING RESPONDENT’S
      vs.                                         MOTION TO DISMISS

UNITED STATES OF AMERICA,

                   Respondent.


      Petitioner, Clifton C. Odie, filed a petition for writ of habeas corpus under

28 U.S.C. § 2255. Docket 1. The petition was assigned to a United States

Magistrate Judge under 28 U.S.C. § 636(b)(1)(B), and this court’s October 16,

2016, standing order.

      Respondent moves to dismiss Odie’s petition under Federal Rule of Civil

Procedure 12(b)(6). Docket 13. The Magistrate Judge filed a report and

recommendation that recommended appointment of counsel and an evidentiary

hearing. Docket 17. The Magistrate Judge relied on Odie’s argument that his

petition was timely filed under 28 U.S.C. § 2255(f)(4) because of the Seventh

Circuit Court of Appeals decision in United States v. De La Torre, 940 F.3d 939

(7th Cir. 2019). Id. at 11-19. Respondent objects to the report and

recommendation. Docket 29. Respondent moves to dismiss the petition,




                                        1
asserting that Odie’s petition is untimely and that his claim is procedurally

defaulted. Dockets 13, 14.

      This court reviewed respondent’s objections to the report and

recommendation de novo. Docket 33. This court held that Odie’s petition was

untimely, because the Seventh Circuit’s decision in De La Torre was a judicial

decision instead of a new fact and as a result his petition was not timely under

§ 2255(f)(4). Id. at 7. The court found that Odie’s petition was untimely under

§ 2255(f)(1), but because neither party addressed equitable tolling, this court

granted Odie leave to file a brief to allege facts to support equitable tolling of

the statute of limitations. Id. at 10. Odie filed a brief in support and a reply

brief. Dockets 34, 53.

      Whether the Antiterrorism and Effective Death Penalty Act limitations

period should be equitably tolled requires a fact-intensive inquiry based on the

totality of the circumstances. Holland v. Florida, 560 U.S. 631, 649-50 (2010).

The burden of demonstrating grounds warranting equitable tolling rests with

the petitioner. Earl v. Fabian, 556 F.3d 717, 722 (8th Cir. 2009). Equitable

tolling is an extraordinary remedy used only in rare circumstances and “affords

the otherwise time-barred petitioner an exceedingly narrow window of relief[.]”

Jihad v. Hvass, 267 F.3d 803, 805 (8th Cir. 2001).

      Equitable tolling is only applicable in two instances: (1) when

extraordinary circumstances, that were beyond the petitioner’s control, kept

him from filing in a timely manner, or (2) when the petitioner’s reliance on the

government’s conduct lulled the petitioner into inaction.

                                          2
United States v. Hernandez, 436 F.3d 851, 858 (8th Cir. 2006). The cause for

the delay in filing must be external to the petitioner’s actions. See id. (citing

Maghee v. Ault, 410 F.3d 473, 476 (8th Cir. 2005)). Further, “[t]he petitioner

must also demonstrate that he acted with due diligence in pursuing his

[§ 2255] petition.” E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir.

2006).

      Odie argues that he acted with due diligence in pursuing his § 2255

petition because he filed his petition four months after the Seventh Circuit

Court of Appeals decided De La Torre. Docket 34 at 2-3; Docket 53 at 4. Odie

claims he filed his habeas petition one month after the decision appeared on

the research channels at the prison. Docket 53 at 2-3. But this court has

already held that the decision in De La Torre is not a new fact that would make

his habeas petition timely under § 2255(f)(4). Docket 33 at 7. Thus, his

timeliness after the De La Torre decision is irrelevant and does not establish

equitable tolling.

      This court found that Odie’s petition was untimely under § 2255(f)(1). Id.

at 8. After review of Odie’s briefs, he has not alleged facts to show that

circumstances beyond his control prevented him from filing his petition within

the statute of limitations set forth by 2255(1)(1), or that the government’s

conduct “lulled” him into inaction. Hernandez, 436 F.3d at 858. Thus, the

statute of limitations is not subject to equitable tolling in this case. Because

Odie’s petition is time-barred, and not subject to equitable tolling, this court

will not address the Magistrate Judge’s recommendation that Odie’s

                                          3
procedurally defaulted claims can come before the court based on the cause

and prejudice standard. See Ingram v. United States, 932 F.3d 1084, 1091 n.4

(8th Cir. 2019) (stating that because petitioner’s § 2255 was time-barred, the

court would not reach whether his claims were “procedurally defaulted or

analyze the claim on its merits”). Thus, this court rejects the Magistrate

Judge’s report and recommendation. Docket 17. Respondent’s motion to

dismiss is granted. Docket 13.

      Finally, “a state prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court's denial of his petition.” Miller-El v.

Cockrell, 537 U.S. 322, 335 (2003) (citing 28 U.S.C. § 2253). “Before an appeal

may be entertained, a prisoner who was denied habeas relief in the district

court must first seek and obtain a COA from a circuit justice or judge.” Id. at

335–36. A certificate may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(2).

A “substantial showing” is one that demonstrates “reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The court finds that Odie

has made a substantial showing that his constitutional rights were denied, and

reasonable jurists may find the district court’s assessment of his constitutional

claims debatable or wrong. Thus, a certificate of appealability is issued on the

issue of whether Odie’s § 2255 petition is time-barred under the AEDPA. See

28 U.S.C. § 2253(c)(2) (“A certificate of appealability may issue . . . only if the




                                          4
applicant has made a substantial showing of the denial of a constitutional

right.”).

       Thus, it is ORDERED

       1. The Magistrate Judge’s report and recommendation (Docket 17) is

            rejected and respondent’s objections (Docket 29) are sustained.

       2. Respondent’s motion to dismiss (Docket 13) is granted and Odie’s

            petition (Docket 1) is dismissed. All other pending motions (Dockets

            11, 30, 32) are denied as moot.

       3. Based upon the reasons stated and under Fed. R. App. P. 22(b), the

            court finds that petitioner has made a substantial showing of the

            denial of a constitutional right. 28 U.S.C. § 2253(c)(2). Thus, a

            certificate of appealability is granted on the issue of whether Odie’s

            § 2255 petition is time-barred under the AEDPA.

       Dated July 12, 2021.

                                        BY THE COURT:


                                        /s/ Karen E. Schreier
                                        KAREN E. SCHREIER
                                        UNITED STATES DISTRICT JUDGE




                                           5
